Exhibit 10.1

UNITED COMMUNITY FINANCIAL CORP.

2016 ANNUAL INCENTIVE PLAN AWARD AGREEMENT

This 2016 Annual Incentive Plan Award Agreement (this “Agreement”) is made and
entered into as of [Date], (the “Grant Date”) by and between United Community
Financial Corp. (the “Company”) and [Name] (the “Grantee”).

WHEREAS, the Company has adopted the United Community Financial Corp. 2015 Long
Term Incentive Plan (the “Plan”) pursuant to which cash and Restricted Shares
may be granted. Capitalized terms that are used but not defined herein have the
meanings ascribed to such terms in the Plan;

WHEREAS, the Plan provides for Annual Bonus Awards;

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the Annual Bonus Award provided for
herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Grant of Target Award and Form of Payout.

The Company hereby grants to the Grantee a target award as further set forth in
Statement of Award attached hereto as Exhibit A and incorporated herein by
reference (the “Target Award”). Following the end of the calendar year, the
Committee will certify performance results based on the results determined under
the Corporate Performance Payout Table below and the level of achievement of the
Grantee’s personal performance goals. The allocation of the Target Award between
the Grantee’s personal goals and the Corporate Performance goals is set forth in
the Statement of Award attached hereto as Exhibit A and incorporated herein by
reference. Utilizing the Company’s performance results and the level of
achievement of the Grantee’s personal performance goals as certified by the
Committee, the Committee will determine the actual earned Target Award. The
actual earned Target Award as determined and certified by the Committee is
referred to in this Agreement as the “Actual Award.” Following the determination
of the Actual Award, the Grantee shall receive a revised Statement of Award,
setting forth the level of achievement of all goals, the amount of the Actual
Award, and the applicable vesting schedule for any Restricted Shares. Eighty
percent (80%) of the Actual Award will be paid in cash (the “Cash Payment”) as
soon as practicable, but not later than March 15, 2017, and the remaining twenty
percent (20%) of the Actual Award will be paid in Common Shares of the Company
(the “Restricted Shares”), as soon as practicable, but not later than March 15,
2017, on the terms and conditions and subject to the restrictions set forth in
this Agreement and the Plan. The number of Restricted Shares earned will be
determined by the Fair Market Value of the Common Shares on the date determined
by the Committee following certification of the performance results.

The “Performance Period” shall be the period commencing on January 1, 2016, and
ending on December 31, 2016.

2. Performance Goals and Average Compensation.

The amount of the Actual Award earned by the Grantee for the Performance Period
will be determined at the end of the Performance Period based on the level of
achievement of the Performance Goals listed below and the personal performance
goals of the Grantee, and the amount of the Grantee’s average base salary for
the Performance Period. All determinations of whether Performance Goals have
been achieved, the amount of the Actual Award earned by the Grantee, the
adjustments attributed to changes in average base salary, and all other matters
related to this Section 2 shall be made by the Committee in its sole discretion.

Promptly following completion of the Performance Period (and no later than sixty
(60) days following the end of the Performance Period), the Committee will
review and certify in writing (a) whether, and to what extent, the Performance
Goals for the Performance Period have been achieved, and (b) the amount of the
Actual Award that

 

1



--------------------------------------------------------------------------------

the Grantee shall earn, if any, subject to compliance with the requirements of
Section 3 (the date upon which the Committee certifies performance is referred
to in this Agreement as the “Certification Date”). Such certification shall be
final, conclusive and binding on the Grantee, and on all other persons, to the
maximum extent permitted by law.

As noted above, following the Certification Date, the Actual Award will be
reflected on a Statement of Award, the form of which is attached hereto as
Exhibit A.

Peer Group:

The Peer Group includes the following eighteen (18) organizations:

 

BankFinancial Corp (BFIN)    Independent Bank Corp. (OBCP) Farmers National Banc
Corp (FMNB)    Lakeland Financial Corporation (LKFN) Farmers & Merchants Bancorp
(FMAO)    LCNB Bancorp Inc. (LCNB) First Defiance Financial Corp. (FDEF)   
MainSource Financial Group, Inc. (MSFG) Civista Bancshares, Inc. (CIVB)   
Mercantile Bank Corp. (MBWM) First Financial Corporation (THFF)    Mutualfirst
Financial Inc. (MFSF) First Mid-Illinois Bancshares (FMBH)    Peoples Bancorp
Inc. (PEBO) German American Bancorp Inc. (GABC)    QCR Holdings, Inc. (QCRH)
Horizon Bancorp. (HBNC)    Stock Yards Bancorp, Inc. (SYBT)

The Committee maintains discretion to amend, modify and replace one or more
members of the Peer Group when events warrant, such as in the event that a Peer
Group member ceases to be a reporting company or is acquired and in other
similar circumstances. The Committee has approved two (2) replacement peers to
be used as substitutes: Macatawa Bank Corp. (MCBC) and Old Second Bancorp,
Inc. (OSBC).

Net Income Requirement:

The Target Award shall be forfeited and no amount of such Award shall be paid if
the Company does not report positive net income for the 2016 fiscal year,
calculated in accordance with GAAP, but adjusted to exclude the effect of
extraordinary items. If this requirement is met, the Actual Award will be
calculated as described below.

Performance Measures, Weightings, Goals and Payout Calibration:

The Committee has identified seven (7) financial performance measures that are
aligned with the Company’s goals. Each of the seven (7) performance measures has
a weighting ranging from 10% to 30%. The Company’s results on two (2) of the
seven (7) measures will be evaluated relative to the peer group and the other
measures (Net Income, ROAA, Loan Growth and Revenue Growth) will be evaluated
relative to the Board-approved annual budget compared to the performance goals
or based upon actual results compared to the performance goals, all pursuant to
the Performance Payout Table below.

 

2



--------------------------------------------------------------------------------

Performance-Payout Table:

 

           Evaluated    Performance Goals

Performance Measure

   Weight     vs.    Threshold    Target    Superior

Net Income ($MM)

     30 %    Budget    85% of Budget    100% of Budget    115% of Budget

ROAA

     15 %    Budget    ROAA of 0.85    ROAA of 0.93    ROAA of 1.01

Revenue Growth ($MM)

     15 %    Budget    $78.097    $86.774    $95.451

Growth in Average Loans

     10 %    Actual    9.0%    14.0%    19.0%

Core Deposit Growth

     10 %    Peers    25th %ile    50th %ile    75th %ile

Efficiency Ratio

     10 %    Peers    25th %ile    50th %ile    75th %ile

Non-Performing Assets

     10 %    Actual    1.05%    0.79%    0.53%        

 

  

 

  

 

Payout for Performance Level (% of Target Opportunity):

        0%    100%    200%        

 

  

 

  

 

Definitions:

 

  •   ROAA: Return on average assets based upon GAAP performance, excluding
extraordinary items;

 

  •   Revenue Growth: Total revenue (net interest income plus noninterest
income) projected in the budget compared to actual total revenue from January 1
– December 31;

 

  •   Net Income: GAAP Net Income, excluding extraordinary items;

 

  •   Growth in Average Loans: Growth in loans based upon average daily balances
(including loans held for sale) from January 1 – December 31;

 

  •   Core Deposit Growth: Total average deposits less brokered deposits;

 

  •   Efficiency Ratio: Operating Expense divided by Operating Revenue; and

 

  •   Non-Performing Assets: Total NPAs divided by Total Assets.

The Committee maintains flexibility and discretion amend, modify, terminate or
otherwise adjust the Plan, as necessary, including, but not limited to,
adjusting measure definitions, if such adjustments ensure a better comparison
relative to the peer group and most appropriately reflect the goals of the AIP
and the Company’s compensation philosophy.

3. Vesting.

(a) Vesting of Restricted Shares. The Restricted Shares earned shall be subject
to risk of forfeiture depending on Continuous Service until they vest. In order
to be earned the Grantee must be a Company Employee on the Certification Date.
Except as otherwise provided herein, the portion of the Actual Award that
constitutes the Restricted Shares shall vest and no longer be subject to risk of
forfeiture over a three (3) year period beginning on the first anniversary of
the Certification Date in 2018, and ending on the third anniversary of the
Certification Date in 2020. Provided that the Grantee’s period of Continuous
Service has not ended before the respective anniversary dates of the
Certification Date in 2018, 2019 and 2020, the Restricted Shares will vest in
equal one-third (1/3) increments each year (each an

 

3



--------------------------------------------------------------------------------

“anniversary date”). The period over which the Restricted Shares vest is
referred to as the “Restricted Period.” “Continuous Service” means that the
Grantee’s service with the Company as an Employee is not terminated.

(b) Vesting of the Cash Payment. Except as otherwise provided in this Agreement,
the portion of the Actual Award that constitutes the Cash Payment shall be
vested on the Certification Date provided the Grantee is employed by the Company
on that date.

4. Termination of Continuous Service.

(a) Except as otherwise expressly provided in this Agreement, if the Grantee’s
Continuous Service terminates for any reason at any time before any part of the
Target or Actual Award has vested, the Grantee’s unvested Target or Actual Award
shall be automatically forfeited upon such termination of Continuous Service,
and neither the Company nor any Affiliate shall have any further obligations to
the Grantee under this Agreement.

(b) Notwithstanding Section 4(a):

 

  (i) If the Grantee’s Continuous Service terminates before the Target Award has
vested as a result of the Grantee’s death or Disability, the Target Award shall
vest in accordance with Section 3 as if the Grantee’s Continuous Service had not
terminated. The Cash Payment and Common Shares that would have constituted
Restricted Shares but for vesting in accordance with this Section 4(b)(i)
comprising the Actual Award shall be paid to the Grantee or Grantee’s estate or
beneficiary(ies) as the case may be in accordance with Section 1;

 

  (ii) If the Grantee’s Continuous Service terminates before the end of the
Performance Period as a result of Retirement, termination by the Company without
Cause, or termination by the Grantee for Good Reason, a pro rata portion of the
unvested Target Award shall vest in proportion to the number of months,
including any partial month, elapsed in the Performance Period. The Actual Award
shall be determined on the Certification Date, and the Cash Payment and the
Common Shares comprising the Actual Award shall be paid in accordance with
Section 1, subject to consideration of Section 409A (any Cash Payment and Common
Shares issued are intended to comply with Section 409A); and

 

  (iii)

If following the Certification Date, the Grantee’s Continuous Service terminates
before the Restricted Shares comprising the Actual Award have vested as a result
of Retirement, termination by the Company without Cause, or termination by the
Grantee for Good Reason, all unvested Restricted Shares shall vest on the
effective date of the Grantee’s separation from service and be paid to the
Grantee in the form of Common

 

4



--------------------------------------------------------------------------------

  Shares within sixty (60) days following the effective date of the Grantee’s
termination, subject to consideration of Section 409A (any vesting of Common
Shares is intended to comply with Section 409A).

(c) “Good Reason” means the definition of “Good Reason” set forth in the
Grantee’s employment agreement, or in the absence thereof, “Good Reason” means:

 

  (i) a material reduction in the Grantee’s rate of base salary; or

 

  (ii) the Company changes by fifty (50) miles or more the principal location in
which the Grantee is required to perform services; or

 

  (iii) the Company terminates, materially amends or materially restricts the
Grantee’s participation in, any equity, bonus or equity-based compensation plans
or qualified or supplemental retirement plans so that, when considered in the
aggregate with any substitute plan or plans, the plans in which the Grantee is
participating materially fail to provide him or her with a level of benefits
provided in the aggregate by such plans prior to such termination or amendment;
or

 

  (iv) the Company materially breaches the provisions of this Agreement.

A termination of the Grantee’s employment shall not be deemed to be for Good
Reason unless (i) the Grantee gives notice to the Company of the existence of
the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists, (ii) the Company fails to
cure such event or condition within thirty (30) days after receiving such
notice, and (iii) the Grantee’s termination occurs not later than ninety (90)
days after such event or condition initially occurs or exists, in each case
without the Grantee’s written consent.

5. Effect of a Change in Control. If there is a Change in Control during the
Performance Period, the Target Award shall be earned and vested at Target levels
on the effective date of the Change in Control and the amount of the Target
Award shall be paid in cash no later than sixty (60) days following the
effective date of the Change in Control. If there is a Change in Control during
the Restricted Period, all unvested Restricted Shares shall vest on the
effective date of the Change in Control.

6. Issuance of Restricted Shares. The Restricted Shares earned will be issued in
the name of the Grantee as soon as practicable following the end of the
Performance Period and in any event not later than two and one-half (2-1/2)
months following the end of the Performance Period. The Company’s transfer agent
and/or share transfer records will show the Grantee as the owner of record of
the Restricted Shares as of the date of issuance.

The Company or the Company’s agent will hold (either physical or uncertificated
form) the Restricted Shares for the period of time that the Restricted Shares
are subject to forfeiture (until vested) and the certificate or certificates
representing the Restricted Shares will be delivered to the Grantee after the
Restricted Shares are no longer subject to substantial risk of forfeiture. Such
delivery may take the form of an electronic transfer of the vested Restricted
Shares to the Grantee’s brokerage or other financial account.

 

5



--------------------------------------------------------------------------------

7. Transferability. Subject to any exceptions set forth in this Agreement or the
Plan, until vested, the Target or unvested Restricted Shares comprising the
Actual Award or the rights relating thereto may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Grantee.
Any attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Target or unvested Restricted Shares comprising the Actual Award or
the rights relating thereto prior to vesting shall be wholly ineffective and, if
any such attempt is made, the Target or unvested Restricted Shares comprising
the Actual Award will be forfeited by the Grantee and all of the Grantee’s
rights to such Target or unvested Restricted Shares comprising the Actual Award
shall immediately terminate without any payment or consideration by the Company.

8. Rights as Shareholder; Dividends.

(a) The Grantee shall be the record owner of the Restricted Shares until the
Common Shares are sold, forfeited or otherwise disposed of, and shall be
entitled to all of the rights of a shareholder of the Company including, without
limitation, the right to vote such shares and receive all dividends or other
distributions paid with respect to such shares.

(b) If the Grantee forfeits any rights he or she has under this Agreement in
accordance with Section 3(a), the Grantee shall, on the date of such forfeiture,
no longer have any rights as a shareholder with respect to the Restricted Shares
and shall no longer be entitled to vote or receive dividends on such shares.

9. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

10. Adjustments. On any change in the number or kind of outstanding Common
Shares of the Company by reason of recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or Common
Shares of the Company, the Company, by action of the Committee, is empowered to
make such adjustment, if any, in the number and kind of Common Shares subject to
this Agreement as it considers appropriate for the protection of the Company and
of the Grantee.

11. Tax Liability and Withholding.

(a) The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the
Restricted Shares and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding
taxes. The Committee may permit the Grantee to satisfy any federal, state or
local tax withholding obligation by any of the following means, or by a
combination of such means:

 

  (i) tendering a cash payment;

 

6



--------------------------------------------------------------------------------

  (ii) authorizing the Company to withhold Common Shares from the Common Shares
otherwise issuable or deliverable to the Grantee as a result of the vesting of
the Restricted Shares; provided, however, that no Common Shares shall be
withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or

 

  (iii) delivering to the Company previously owned and unencumbered Common
Shares.

(b) Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (i) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant or vesting of the Restricted Shares or the subsequent sale of any
shares; and (ii) does not commit to structure the Restricted Shares to reduce or
eliminate the Grantee’s liability for Tax-Related Items.

12. Section 83(b) Election. The Grantee may make an election under Code Section
83(b) (a “Section 83(b) Election”) with respect to the Restricted Shares. Any
such election must be made within thirty (30) days after the issuance of the
shares. If the Grantee elects to make a Section 83(b) Election, the Grantee
shall provide the Company with a copy of an executed version and satisfactory
evidence of the filing of the executed Section 83(b) Election with the US
Internal Revenue Service. The Grantee agrees to assume full responsibility for
ensuring that the Section 83(b) Election is actually and timely filed with the
Internal Revenue Service and for all tax consequences resulting from the Section
83(b) Election.

13. Compliance with Law. The issuance and transfer of Common Shares shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Common Shares may be
listed. No Common Shares shall be issued or transferred unless and until any
then applicable requirements of state and federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel. The Grantee understands that the Company is under no obligation to
register the Common Shares with the Securities and Exchange Commission (“SEC”),
any state securities commission or any stock exchange to effect such compliance.

14. Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to the Grantee indicating restrictions on transferability of the
shares of Restricted Shares pursuant to this Agreement or any other restrictions
that the Committee may deem advisable under the rules, regulations and other
requirements of the SEC, any applicable federal or state securities laws or any
stock exchange on which the Common Shares are then listed or quoted.

 

7



--------------------------------------------------------------------------------

15. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

16. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Ohio without regard to conflict of law
principles.

17. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.

18. Target Award Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

19. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Target or Actual Award or the rights relating thereto may be transferred by will
or the laws of descent or distribution.

20. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

21. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Target Award in this Agreement does not create any contractual right or
other right to receive any Target Award or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Grantee’s employment with the
Company.

22. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Target Award, prospectively or retroactively; provided that, no
such amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.

 

8



--------------------------------------------------------------------------------

23. Section 162(m). All payments under this Agreement are intended to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code. This Award shall be construed and administered in a manner
consistent with such intent.

24. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

25. No Impact on Other Benefits. Except as otherwise provided in a Grantee’s
employment agreement, the value of the Grantee’s Target Award is not part of his
or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

26. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

27. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Target Award subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the Restricted
Shares or disposition of the underlying shares and that the Grantee has been
advised to consult a tax advisor prior to such vesting, settlement or
disposition.

28. Clawback. Notwithstanding any other provisions in this Agreement or the
Plan, all payments made to the Grantee pursuant to this Agreement shall be
subject to recovery, deduction or clawback (collectively, “Clawback”) under any
applicable law, regulation, stock exchange listing requirement requiring
Clawback and under the Company’s Compensation Adjustment and Recoupment Policy
(adopted by the Board on March 17, 2015), as may be amended from time to time.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

United Community Financial Corp.

 

Name:   [Name] Title:   [Title]

 

Name:   [Name]

 

10



--------------------------------------------------------------------------------

EXHIBIT A

2016 ANNUAL INCENTIVE PLAN

STATEMENT OF AWARD

 

Grantee’s Name and Address:

     

[Name]

     

[Address]

     

Target Award:

      $             (            % of your base salary)

Corporate Performance %:

        %    

Personal Performance %:

        %    

Actual Award:

     

Award Date:

     

Corporate Performance %:

        %    

Personal Performance %:

        %    

Total Award:

      $                    ; comprised of:

Cash Payment:

   $                   

Restricted Shares:

      Restricted Shares

Current Fair Market Value of Restricted Shares

      $

Vesting Schedule of Your Restricted Shares:

The Restricted Shares shall vest in accordance with the following schedule:

 

Date

   Number of Shares Covered by Award that
Become Exercisable    Cumulative Percentage Vested                  

2016 UCFC Long Term Incentive Plan-Long Term Incentive Plan PSU Award Agreement
(NEO)